The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jung Lee & Sang Lee on 8/9/2021.
The application has been amended as follows: 
Cancel all current claims 1-7 and 9-15. 
Add claim 16 as shown below.
Add the revised Abstract as shown below.

16.	A wind-powered device with an energy-generating device comprised of both horizontal and vertical axis wind generators and further comprising;
big wings and small wings, magnetic coils, magnetic field magnets, a generator motor, generator motor coils, generator motor magnets and bearings;
the wind generators are primarily made from aluminum and;
airflow controllers control airflow into and out of the wind generators;

wherein said magnetic field magnets and magnetic field coils are functionally attached to the big wings and said magnetic field magnets and magnetic field coils amplify the produced power from the big wings by using the magnetic energy of the magnetic poles and;
said generator motor operates from the horizontal and vertical axis wind generators with both outside and inside parts of the generator motors rotate;
said generator magnets and generator coils are attached to the generator motor;
a shutdown mechanism protects the structure;
wherein the repulsive force between the generator magnets and generator coils can be added to the power using the magnetic energy of the same magnetic poles.

Abstract
An embodiment of Horizontal and Vertical Axis Wind Generator (HVAWG) concept with rotating big and small wings, magnetic coils, and magnetic field magnets attached to the wings. The generator motors use the generator motor coils, the generator motor magnets, magnetic field coils and magnetic field magnets to help produce the power using the repulsive characters of the same magnetic poles. Also, both the outside and the inside parts of the generator motors rotate while the inside parts of the generator motors rotate in the traditional wind generators. 

The following is an examiner’s statement of reasons for allowance:
A wind powered power-generating device utilizing both horizontal and vertical axis wind turbines. Each turbine with big and small wings. Magnetic field magnets and magnetic field coils are functionally attached to the big wings amplifying the produced power from the big wings by using the magnetic energy of the magnetic poles.  Repulsive force between the generator magnets and generator coils is added to the power using the magnetic energy of the same magnetic poles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649